Citation Nr: 1828654	
Decision Date: 05/14/18    Archive Date: 05/18/18

DOCKET NO.  07-10 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a compensable rating prior to June 10, 2004, and a rating in excess of 30 percent thereafter for service-connected bronchial asthma.

2.  Entitlement to a rating in excess of 10 percent for service-connected hypertension.

3.  Entitlement to an initial rating in excess of 30 percent for service-connected coronary artery disease (CAD), with the exception of the period dated from November 15, 2011, to December 31, 2011, during which a temporary total rating for hospitalization was assigned.

4.  Entitlement to special monthly compensation based on aid and attendance.

(The issues of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) and service connection for posttraumatic stress disorder (PTSD) are the subjects of separate decisions by the Board of Veterans' Appeals (Board).)
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and S.R.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to May 1976. 

This matter comes to the Board of Veterans' Appeals (Board) from timely appeals of March 2003 and April 2005 rating decisions of a Department of Veterans Affairs (VA) Regional Office (VARO).  The March 2003 rating decision, in pertinent part, granted service connection for CAD and assigned an initial 30 percent rating, effective November 14, 2002.  An April 2004 rating decision reduced the 30 percent rating for the Veteran's CAD to 10 percent, effective February 1, 2004.   In the April 2005 rating decision, the RO, in pertinent part, denied increased ratings for service-connected bronchial asthma and hypertension.  An October 2013 rating decision assigned a temporary total rating for hospitalization under 38 C.F.R. § 4.30 (2017) for the period dated from November 15, 2011, to December 31, 2011.  A January 2014 decision assigned a 30 percent rating to the Veteran's CAD, effective April 11, 2003.

The Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) sitting at the RO in Chicago in April 2010, and a transcript of the hearing is of record.  However, the VLJ who conducted that hearing is no longer employed by the Board.  In a September 2014 letter, the Board informed the Veteran of such and offered her the opportunity to be heard by another VLJ; and in an October 2014 response, she declined. See 38 C.F.R. § 20.717 (2017).

Although the Veteran has not separately appealed the issue of entitlement to special monthly compensation (SMC) based on the need for aid and attendance, it has been raised by the record and is considered part of the Veteran's increased rating claim on appeal.  See 38 C.F.R. § 3.350 (2017); Akles v. Derwinski, 1 Vet. App. 118 (1991) (the issue of entitlement to SMC is part and parcel of a claim for increased compensation and does not require submission of a separate claim).

The issues of increased ratings for bronchial asthma, coronary artery disease (CAD), and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is shown to be in need of regular aid and attendance by reason of service-connected disabilities.


CONCLUSION OF LAW

The criteria for special monthly compensation by reason of the Veteran being in need regular aid and attendance have been met. 38 U.S.C. §§ 1114 , 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.352 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

"Special monthly compensation" is payable to a person who is permanently bedridden or so helpless as a result of service-connected disability that he or she is in need of the regular aid and attendance of another person. 38 U.S.C. § 1114 (l); 38 C.F.R. § 3.350 (b).  The following will be accorded consideration in determining the need for regular aid and attendance: Inability of a claimant to dress or undress him or herself, or to keep him or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed him or herself through loss of coordination of the upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his or her daily environment. 38 C.F.R. § 3.352 (a). 

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352 (a) be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  See Turco v. Brown, 9 Vet. App. 222 (1996).  

The Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182   (1998).

The critical question to be determined in this case is whether the Veteran's service-connected disabilities resulted in the need for regular aid and attendance of another person because of resultant helplessness due to mental and/or physical impairment. 

The Veteran's current service-connected disabilities are (1) bronchial asthma, rated 0 percent from March 1, 2002, and 30 percent from June 10, 2004; (2) migraine associated with hypertension, rated 0 percent from March 1, 2002, and 30 percent from August 19, 2004; (3) coronary artery disease associated with hypertension, rated 30 percent from November 14, 2002, 100 percent from November 15, 2011, and 30 percent from January 1, 2012; (4) degenerative joint disease of the left foot and ankle, rated 10 percent from March 1, 2002, and 20 percent from August 19, 2004; (5) major depressive disorder associated with coronary artery disease, rated 0 percent from August 19, 2004, and 20 percent from November 13, 2017; (6) hypertension, rated 10 percent from March 1, 2002; (7) tinnitus, rated 10 percent from November 13, 2017; and (8) hearing loss, rated as 0 percent from November 13, 2017.  

The Veteran's combined disability rating for her service-connected disabilities is 20 percent from March 1, 2002; 40 percent from November 14, 2002; 60 percent from June 10, 2004; 80 percent from August 19, 2004; 100 percent from November 15, 2011 (38 C.F.R. § 4.30); and 80 percent from January 1, 2012.  See generally 38 C.F.R. § 4.25, Table I - Combined Ratings Table.  Entitlement to a total disability rating based on individual unemployability also was assigned in a separate Board decision, as referred to on the first page of this decision.  An effective date for the total disability rating based on individual unemployability has not yet been assigned.

The Board finds that the criteria for special monthly compensation based on the need for aid and attendance due to service-connected disabilities have been met.  

A January 2005 medical statement from the Veterans' treating VA staff physician, M.L., notes that the Veteran had recently had myocardial infarctions, possibly a cerebrovascular accident, and was now requiring assistive devices and intensive cardiac rehabilitation.  The physician determined that the Veteran was barely able to manage her activities of daily living.  
	
Vocational Rehabilitation services also note that the Veteran ambulated with a walker and needed help with activities of daily living.  See January 21, 2005 letter from vocational rehabilitation counselor.  

A March 2009 VA-Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, filled out by the Veteran's VA treating physician, M.L., notes that the Veteran needed help bathing and tending to other hygiene needs due to weakness and balance problems.  It was noted that the Veteran used a wheeled walker, and used VA transportation for appointments.  She was unable to walk more than a half block due to cardiac disability.  It also was noted that aids such as cane, braces, crutches, or the assistance of another person were required for locomotion.

The Veteran's daughter submitted a statement in June 2009 that she had to prepare all of the Veteran's meals and do all the grocery shopping, cleaning, and paying the bills.  She noted that she had to help her mother walk up and down stairs, and that whenever she went out she needed someone with her.  

Another June 2009 statement was submitted from the Veteran's sister, who noted that the Veteran's disabilities, including her heart condition, high blood pressure, and diabetes, prevented her from walking and limited her daily activities.  She noted that the Veteran's daughter took care of her mother the best that she could alone.

A medical statement dated in June 2009 was submitted from a VA physician, G.G., who noted that the Veteran required aid and attendance because she is disabled and unable to care for herself.  It was noted that she had family members, who were willing to provide necessary care and assistance (such as personal needs, cooking, shopping, cleaning, etc.).

A September 2009 VA aid and attendance examination report notes that the Veteran had a history of coronary artery disease and angioplasty and stent placement at least three times.  She also had hypertension, hyperlipidemia, gastroesophageal reflux disease, chronic obstructive pulmonary disease/ asthma, rhinitis, depression, migraine headaches, and orthopedic pain, involving the left ankle, knee, hip, and shoulder.  It was noted that the Veteran used a sitting walker for the past four years and could walk one block maximum before she had to stop and rest, primarily due to left ankle pain, more so than angina.  She had angina twice a week and had been hospitalized a year ago for coronary artery disease with angina, during which time she had a stent placement.  The Veteran reportedly lived with her grown daughter, who was her caregiver.  Her daughter handled all of her cooking, cleaning, and shopping.  Otherwise, the Veteran could handle most of her activities of daily living on her own.  She was fine with almost all transfers, as well as getting dressed, feeding herself, and using the toilet.  She got around her house with a walker and enjoyed getting out when she could.  She travelled by Medi-car, or occasionally a friend would drive her.

On physical examination, the Veteran walked well with her walker and walking unassisted for five feet from her walker to the chair.  There were no limitations in rising and sitting in the char.  The impression was that the Veteran did not meet the criteria for aid and attendance/ housebound benefits.    

A December 2010 VA-Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, filled out by the Veteran's VA treating physician, G.G., notes that the Veteran's lungs, heart, and musculoskeletal disabilities restricted her activities/functions.  It was noted that the Veteran needed assistance in bathing and tending to other hygiene needs and also medication management.  It also was noted that she could not walk more than 15 steps and that her heart problem caused dizziness and poor balance.

The medical evidence is in relative equipoise as to whether she is in need of aid and attendance of another person.  Most of the aid and attendance examinations note that her heart disability, asthma, and musculoskeletal disabilities are factors causing her impairment.  Even though there is one medical opinion in September 2009 that determined that the Veteran does not require aid and attendance, there is no reason shown to value this opinion over the other opinions of record.  While there is also evidence that other nonservice-connected disabilities including her diabetes affect her ability to walk, as the evidence does not clearly differentiate between the impairment associated with the service-connected and nonservice-connected disabilities, all doubt is resolved in the Veteran's favor that her service-connected disabilities render her in need of aid and attendance of another person.  Thus, the criteria for special monthly compensation based on aid and attendance have been met.

The Veteran's claim has been considered with respect to VA's duty to notify and assist.  Given the favorable outcome noted below, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 


ORDER

Entitlement to special monthly compensation based on aid and attendance, is granted, subject to the rules governing the payment of monetary benefits.


REMAND

The Veteran's representative submitted an appellate brief in November 2017 noting the Veteran was last examined for VA compensation and pension purposes for her coronary artery disease in 2013, and the left ventricle ejection fraction test was done in 2011.  The Veteran's representative requested a new examination to address her current impairment.  Additional examination is warranted to assess the present severity of the Veteran's coronary artery disease.  As hypertension could be implicated in the heart disability, another examination addressing the hypertension is warranted, as well.

As for the Veteran's asthma, it is rated under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6602, which assigns higher evaluations based, in part, on the type of medication that is required to treat the asthma.  The record is unclear as to whether the Veteran required intermittent inhalational or oral bronchodilator therapy prior to June 10, 2004.  A February 2003 VA examination report notes that the Veteran used a Combivent inhaler on a regular basis for her asthma.  A July 2003 VA examination report notes that the Veteran used albuterol three times per day for chest tightness, shortness of breath, wheezing, and cough.  She had never been on inhaled steroids, but had required prednisone for at least once a year and was hospitalized on average, once a year.  

It appears that these findings more closely approximate the criteria for a 30 percent rating under Diagnostic Code 6602, as the medical evidence suggests daily inhalational or oral bronchodilator therapy.  However, it is unclear if albuterol constitutes inhaled or oral bronchodilator therapy.  Also, the records note that she did not use inhaled steroids, but also indicates that she had required prednisone at least once a year, which seems to contradict itself.  Thus, clarification is needed concerning this matter.  

Later evidence in the file also suggests that a 100 percent rating under Diagnostic Code 6602 is warranted for asthma, on the basis of daily use of systemic (oral or parenteral) high dose corticosteroids.  A March 2005 VA examination report shows the Veteran took fluticasone, salmeterol, and albuterol inhalers, as well as montelukast.  She noticed flare-ups of her asthma approximately four times per week, which she used with additional use of her inhaler.  She did not have to take oral prednisone.  A December 2005 VA examination report shows the Veteran stated that she was on a steroid for her asthma but did not know the names of her medication she took for the inhalers.  In February 2010, a VA examination report notes that the Veteran had been on prednisone at least four times over the last four years.  She was well-controlled on Asmanex, two puffs twice a day, and Singulair daily.  She also used her albuterol only three times a week.  A January 2014 VA examination report shows the Veteran's shortness of breath had recently worsened, especially with exercise and going up stairs.  She used albuterol twice daily.  It was noted that his respiratory condition did not require the use of oral or parenteral corticosteroid medications.  However, she used a steroid inhaler twice a day, and an inhalational bronchodilator therapy intermittently.  The medical evidence needs to be clarified to determine if any of her medication for asthma that she uses systemically daily is considered high dose corticosteroid.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any treatment records pertaining to her asthma, coronary artery disease, and hypertension.  Request that the Veteran submit an authorization to release all records from her any private physicians.  All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, notify the Veteran. 

2.  Obtain all available VA treatment records dated since June 2017.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran. 

3.  Schedule the Veteran for an appropriate VA examination to assess the current severity of her coronary artery disease and hypertension.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, these disabilities.  The appropriate Disability Benefits Questionnaire (DBQs) or equivalent should be filled out for this purpose

4.  Arrange for a medical opinion to be provided to assess the medication that has been required over the years for the Veteran's asthma, specifically to determine whether the use of corticosteroids has been warranted.  If necessary additional examination should be provided.  

Specifically the examiner should determine the following:

(a)  Whether evidence prior to June 2004 shows the Veteran's asthma required daily inhalational or oral bronchodilator therapy, with consideration of a February 2003 VA examination report noting that the Veteran used a Combivent inhaler on a regular basis for her asthma; and a July 2003 VA examination report noting that the Veteran used albuterol three times per day for chest tightness, shortness of breath, wheezing, and cough; and had never been on inhaled steroids, but had required prednisone for at least once a year and was hospitalized on average, once a year. 

(b)  Whether the evidence after June 2004 shows intermittent and/ or daily use of systemic (oral or parenteral) high dose corticosteroids, with consideration of a March 2005 VA examination report showing the Veteran took fluticasone, salmeterol, and albuterol inhalers, as well as montelukast; a December 2005 VA examination report showing the Veteran stated that she was on a steroid for her asthma but did not know the names of her medication she took for the inhalers; a February 2010 VA examination report noting that the Veteran had been on prednisone at least four times over the last four years; and was well-controlled on Asmanex, two puffs twice a day, and Singulair daily; and also used her albuterol only three times a week; and a January 2014 VA examination report showing the Veteran used albuterol twice daily, did not require the use of oral or parenteral corticosteroid medications, but used a steroid inhaler twice a day, and an inhalational bronchodilator therapy intermittently. 

A thorough rationale should be provided for any opinion given.

6.  Then, readjudicate the claim for increased rating for coronary artery disease, hypertension, and asthma.  If the decision remains adverse to the Veteran and her representative, issue a supplemental statement of the case.  Allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


